                Case 3:20-cv-06133-BAT Document 19 Filed 08/17/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                         TACOMA DIVISION
 9

10
     JOSEPH E. WOOD,                                     Civil No. 3:20-cv-06133-BAT
11
                     Plaintiff,
12
              vs.
13                                                       ORDER
     COMMISSIONER OF SOCIAL SECURITY,
14
                     Defendant.
15
              Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned
16
     case be REVERSED and REMANDED for further administrative proceedings pursuant to
17
     sentence four of 42 U.S.C. § 405(g). Upon remand from the court, the Appeals Council will
18
     instruct the Administrative Law Judge (ALJ) as follows. The ALJ will offer Plaintiff the
19
     opportunity for a hearing and make every reasonable effort to ensure that the administrative
20
     record is fully and fairly developed; reevaluate the medical opinions, prior administrative
21
     medical findings, and evidence from nonmedical sources and, as warranted, obtain evidence
22
     from a medical expert to clarify the nature, severity, and effects of Plaintiff’s impairments. As
23
     warranted, the ALJ will reevaluate Plaintiff’s symptom testimony, determine whether drug
24

     Page 1    ORDER - [3:20-cv-06133-BAT]
                Case 3:20-cv-06133-BAT Document 19 Filed 08/17/21 Page 2 of 2



 1
     addiction and alcoholism is a contributing factor material to the determination of disability, and
 2
     reassess Plaintiff’s maximum residual functional capacity. If warranted by the expanded record,
 3
     the ALJ will obtain supplemental vocational expert evidence to clarify the effect of the assessed
 4
     limitations on Plaintiff’s ability to perform his past relevant work and other work in the national
 5
     economy. The ALJ will take any further action needed to complete the administrative record and
 6
     issue a new decision.
 7
              Judgment shall be entered for Plaintiff. Upon proper presentation, the Court will consider
 8
     whether reasonable attorney fees, costs, and expenses should be awarded pursuant to the Equal
 9
     Access to Justice Act, 28 U.S.C. § 2412(d); 28 U.S.C. § 1920.
10
              DATED this 17th day of August 2021.
11

12

13                                                         A
                                                           BRIAN A. TSUCHIDA
                                                           United States Magistrate Judge
14

15
     Presented by:
16
     s/ Lisa Goldoftas
17
     LISA GOLDOFTAS
     Special Assistant United States Attorney
18
     Office of the General Counsel
     Social Security Administration
19
     701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
20
     Telephone: (206) 615-3858
     Fax: (206) 615-2531
21
     lisa.goldoftas@ssa.gov
22

23

24

     Page 2    ORDER - [3:20-cv-06133-BAT]
